402 F.2d 477
UNITED STATES of America, Appellee,v.Earl William BATTEN, Appellant.
No. 12469.
United States Court of Appeals Fourth Circuit.
Argued October 28, 1968.
Decided October 31, 1968.

Edward Delk, Norfolk, Va. (court-appointed counsel), for appellant.
Roger T. Williams, Asst. U. S. Atty. (C. V. Spratley, Jr., U. S. Atty., on brief), for appellee.
Before BOREMAN and BUTZNER, Circuit Judges, and MERHIGE, District Judge.
PER CURIAM:


1
Having been convicted of bank robbery in violation of 18 U.S.C. § 2113(a), Earl William Batten appeals. Upon consideration of the briefs and oral argument, we find no error. The conviction is affirmed.